DETAILED ACTION
	This is the first action on the merits. Claims 1-18 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation "the vehicle speed commands" in lines 10-11 in claim 1 and lines 11-12 in claim 10.  There is insufficient antecedent basis for this limitation in the claims. For example, the claims introduce “vehicle control commands and vehicle braking commands” but do not 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ferrari (US 2017/0320492 A1).

Regarding claim 1, Ferrari discloses a system for automated driver assistance, comprising:
a plurality of sensors configured to generate sensor data (In paragraphs [0022-0023], Ferrari discloses detection means 4 such as radar, laser, and/or ultrasound, etc. to detect the positions of obstacles 5; in paragraph [0018], Ferrari discloses sensors provided to detect the physical quantities of values such as speed and steering degree);
a vehicle controller configured to generate vehicle speed data, vehicle braking data, vehicle control commands and vehicle braking commands (In paragraphs [0017], [0038], and [0042], Ferrari discloses that processing unit 3 includes a speed module 31 to acquire a current speed of the vehicle 2 (vehicle speed data), a brake module 202 to calculate a deceleration magnitude the vehicle 2 has to 
a processor operating under algorithmic control and configured to receive the sensor data and the vehicle speed data, to process the sensor data and the vehicle speed data to generate control data (In paragraphs [0028] and [0038], Ferrari discloses that processing unit 3 calculates a distance between the vehicle 2 and travel area T of each detected obstacle (using sensor data), and calculates a deceleration magnitude (control data) according to the distance calculated by the distance module 301 and current speed of the vehicle 2 determined by the speed module 31 (vehicle speed data)), and to transmit the control data to the vehicle controller to cause the vehicle controller to generate the vehicle speed commands and the vehicle braking commands (In paragraph [0042], Ferrari discloses that the action module 304 sends a brake signal to command an automatic braking of the vehicle 2 (vehicle speed command and vehicle braking command) to a corresponding deceleration magnitude (control data)).

Regarding claim 10, Ferrari discloses a method for automated driver assistance, comprising:
generating sensor data with a plurality of sensors (In paragraphs [0022-0023], Ferrari discloses detection means 4 such as radar, laser, and/or ultrasound, etc. to detect the positions of obstacles 5; in paragraph [0018], Ferrari discloses sensors provided to detect the physical quantities of values such as speed and steering degree);
generating vehicle speed data, vehicle braking data, vehicle control commands and vehicle braking commands with a vehicle controller (In paragraphs [0017], [0038], and [0042], Ferrari discloses that processing unit 3 includes a speed module 31 to acquire a current speed of the vehicle 2 (vehicle speed data), a brake module 202 to calculate a deceleration magnitude the vehicle 2 has to undergo to 
receiving the sensor data and the vehicle speed data at a processor operating under algorithmic control (In paragraphs [0028] and [0038], Ferrari discloses that processing unit 3 calculates a distance between the vehicle 2 and travel area T of each detected obstacle (using sensor data), and calculates a deceleration magnitude (control data) according to the distance calculated by the distance module 301 and current speed of the vehicle 2 determined by the speed module 31 (vehicle speed data)); and
processing the sensor data and the vehicle speed data with the processor to generate control data (In paragraphs [0028] and [0038], Ferrari discloses that processing unit 3 calculates a distance between the vehicle 2 and travel area T of each detected obstacle (using sensor data), and calculates a deceleration magnitude (control data) according to the distance calculated by the distance module 301 and current speed of the vehicle 2 determined by the speed module 31 (vehicle speed data)); and
transmitting the control data from the processor to the vehicle controller to cause the vehicle controller to generate the vehicle speed commands and the vehicle braking commands (In paragraph [0042], Ferrari discloses that the action module 304 sends a brake signal to command an automatic braking of the vehicle 2 (vehicle speed command and vehicle braking command) to a corresponding deceleration magnitude (control data)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari (US 2017/0320492 A1), in view of Bastian (US 2020/0326699 A1).

Regarding claim 2, although Ferrari discloses wherein the processor is configured to generate a plurality of proximity zones (In paragraphs [0026] and [0043], Ferrari discloses for example travel areas T of obstacles 5, collision risk area C of the vehicle, and proximity range P for determination of a corresponding action by the processing unit 3), Ferrari does not explicitly disclose wherein the processor is configured to determine whether the vehicle has entered one or more of the proximity zones.
However, Bastian teaches wherein the processor is configured to generate a plurality of proximity zones (In paragraph [0063], Bastian teaches that the automated forklift 605 determines geo-fence safety zones such as an inner safety zone 1005 and outer safety zone 1010 proximate to an individual 620) and to determine whether the vehicle has entered one or more of the proximity zones (In fig. 11 and paragraphs [0064-0065], Bastian teaches performing a first safety action when the automated forklift 605 has entered an outer safety zone 1010, and performing a second safety action when automated forklift 605 enters an inner safety zone 1005).


Regarding claim 3, although Ferrari discloses wherein the processor is configured to generate a first proximity zone and a second proximity zone (In paragraphs [0026] and [0043], Ferrari discloses for example travel areas T of obstacles 5, collision risk area C of the vehicle, and proximity range P for determination of a corresponding action by the processing unit 3), Ferrari does not explicitly disclose wherein the processor is configured to determine whether the vehicle has entered the first proximity zone or the second proximity zone, and to generate control data that causes the vehicle controller to generate a first brake signal if the vehicle has entered the first proximity zone and a second brake signal if the vehicle has entered a second proximity zone.
However, Bastian teaches wherein the processor is configured to generate a first proximity zone and a second proximity zone (In paragraph [0063], Bastian teaches that the automated forklift 605 determines geo-fence safety zones such as an inner safety zone 1005 and outer safety zone 1010 proximate to an individual 620), to determine whether the vehicle has entered the first proximity zone or the second proximity zone (In fig. 11 and paragraphs [0064-0065], Bastian teaches performing a first safety action when the automated forklift 605 has entered an outer safety zone 1010, and performing a 
Bastian is considered to be analogous to the claimed invention in that they both pertain to the automatic response of a vehicle entering a zone. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the safety zones and corresponding safety action upon the vehicle entering the zones as taught by Bastian with the system of Ferrari, where doing so ensures that the vehicle performs safely when entering an area in proximity to, for example, an individual nearby to operating vehicle as suggested by Bastian in paragraph [0062]. Changing the operation of the vehicle, such as by automatic slowing or stopping as suggested by Bastian in paragraphs [0064-0065], facilitates safe interaction of the vehicle and sensitive areas or objects within the areas which may be damaged or endangered by operation of the vehicle.

Regarding claim 11, although Ferrari discloses the method further comprising: generating a plurality of proximity zones using the processor (In paragraphs [0026] and [0043], Ferrari discloses for example travel areas T of obstacles 5, collision risk area C of the vehicle, and proximity range P for determination of a corresponding action by the processing unit 3), Ferrari does not explicitly disclose determining whether the vehicle has entered one or more of the proximity zones using the processor.
However, Bastian teaches generating a plurality of proximity zones using the processor (In paragraph [0063], Bastian teaches that the automated forklift 605 determines geo-fence safety zones such as an inner safety zone 1005 and outer safety zone 1010 proximate to an individual 620); and

Bastian is considered to be analogous to the claimed invention in that they both pertain to the automatic response of a vehicle entering a zone. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the safety zones and corresponding safety action upon the vehicle entering the zones as taught by Bastian with the method of Ferrari, where doing so ensures that the vehicle performs safely when entering an area in proximity to, for example, an individual nearby to operating vehicle as suggested by Bastian in paragraph [0062]. Changing the operation of the vehicle, such as by automatic slowing or stopping as suggested by Bastian in paragraphs [0064-0065], facilitates safe interaction of the vehicle and sensitive areas or objects within the areas which may be damaged or endangered by operation of the vehicle.

Regarding claim 12, although Ferrari discloses the method further comprising: generating a first proximity zone and a second proximity zone using the processor (In paragraphs [0026] and [0043], Ferrari discloses for example travel areas T of obstacles 5, collision risk area C of the vehicle, and proximity range P for determination of a corresponding action by the processing unit 3), Ferrari does not explicitly disclose determining whether the vehicle has entered one or more of the proximity zones using the processor; and generating control data using the processor that causes the vehicle controller to generate a first brake signal if the vehicle has entered the first proximity zone and a second brake signal if the vehicle has entered a second proximity zone.
However, Bastian teaches generating a first proximity zone and a second proximity zone using the processor (In paragraph [0063], Bastian teaches that the automated forklift 605 determines geo-
determining whether the vehicle has entered the first proximity zone or the second proximity zone using the processor (In fig. 11 and paragraphs [0064-0065], Bastian teaches performing a first safety action when the automated forklift 605 has entered an outer safety zone 1010, and performing a second safety action when automated forklift 605 enters an inner safety zone 1005); and
generating control data using the processor that causes the vehicle controller to generate a first brake signal if the vehicle has entered the first proximity zone and a second brake signal if the vehicle has entered a second proximity zone (In fig. 11 and paragraphs [0064-0065], Bastian teaches that the first safety action may include, for example, slowing down to a speed (first brake signal) and that second safety action such as stopping or powering down (second brake signal)).
Bastian is considered to be analogous to the claimed invention in that they both pertain to the automatic response of a vehicle entering a zone. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the safety zones and corresponding safety action upon the vehicle entering the zones as taught by Bastian with the method of Ferrari, where doing so ensures that the vehicle performs safely when entering an area in proximity to, for example, an individual nearby to operating vehicle as suggested by Bastian in paragraph [0062]. Changing the operation of the vehicle, such as by automatic slowing or stopping as suggested by Bastian in paragraphs [0064-0065], facilitates safe interaction of the vehicle and sensitive areas or objects within the areas which may be damaged or endangered by operation of the vehicle.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari (US 2017/0320492 A1) and Bastian (US 2020/0326699 A1), in view of James (US 2017/0166222 A1).

Regarding claim 4, the combination of Ferrari and Bastian does not explicitly disclose wherein the processor is configured to generate a first score if the first brake signal is generated and a second score if the second brake signal is generated.
However, James teaches wherein the processor is configured to generate a first score if the first brake signal is generated and a second score if the second brake signal is generated (In paragraph [0079], James teaches that manual driving assessment module 160 can evaluate acquired manual driving data and assign a score to a manual driving maneuver; see also paragraph [0097] where James teaches that driving data relating to one or more driving maneuvers are acquired such as data relating to brake pedal position; the examiner understands that a driving maneuver must be performed by the driver at the time of brake signal generation by the system as disclosed by the combination of Ferrari and Bastian, where an operation (or lack of operation) by the driver to correct movement of the vehicle is at least a driving maneuver).
James is considered to be analogous to the claimed invention in that they both pertain to generating a score for a driving maneuver by the operator of the vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement generating a score as taught by James for the braking of a driver of the vehicle of the system as taught by Ferrari and Bastian, where Ferrari discloses generating a collision warning to the driver of the vehicle before and during the automatic braking in paragraphs [0039-0040], and where scoring the driver’s operation of the vehicle as taught by James during this time is advantageous in that it “can provide useful assistance in the education and training of beginner drivers or drivers in training” by “analyzing driving decisions, including potential (human) perception failures and decision making failures” to improve safety of the operation of the vehicle as suggested by James in paragraph [0115].


However, James teaches generating a first score using the processor if the first brake signal is generated and a second score if the second brake signal is generated (In paragraph [0079], James teaches that manual driving assessment module 160 can evaluate acquired manual driving data and assign a score to a manual driving maneuver; see also paragraph [0097] where James teaches that driving data relating to one or more driving maneuvers are acquired such as data relating to brake pedal position; the examiner understands that a driving maneuver must be performed by the driver at the time of brake signal generation by the system as disclosed by the combination of Ferrari and Bastian, where an operation (or lack of operation) by the driver to correct movement of the vehicle is at least a driving maneuver).
James is considered to be analogous to the claimed invention in that they both pertain to generating a score for a driving maneuver by the operator of the vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement generating a score as taught by James for the braking of a driver of the vehicle of the method as taught by Ferrari and Bastian, where Ferrari discloses generating a collision warning to the driver of the vehicle before and during the automatic braking in paragraphs [0039-0040], and where scoring the driver’s operation of the vehicle as taught by James during this time is advantageous in that it “can provide useful assistance in the education and training of beginner drivers or drivers in training” by “analyzing driving decisions, including potential (human) perception failures and decision making failures” to improve safety of the operation of the vehicle as suggested by James in paragraph [0115].

s 5-8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari (US 2017/0320492 A1), Bastian (US 2020/0326699 A1), and James (US 2017/0166222 A1), in view of Biondo (US 2018/0339706 A1).

Regarding claim 5, the combination of Ferrari, Bastian, and James does not explicitly disclose wherein the processor is configured to determine whether the vehicle braking data has been received within a predetermined period of a time when the first brake signal is generated.
However, Biondo teaches wherein the processor is configured to determine whether the vehicle braking data has been received within a predetermined period of a time when the first brake signal is generated (In paragraphs [0074-0075], Biondo teaches wherein a score is determined based on the period between the requested actions and receipt of the associated input, for example, the score is increased “when the period between a requested action and user input of matching the expected user input for the requested action is less than a predetermined period”; see also paragraph [0044] where Biondo teaches that the driver inputs may include a brake pedal position (BPP) 170).
Biondo is considered to be analogous to the claimed invention in that they both pertain to scoring driver input data based on if an expected input is received within a predetermined period of time. It would be obvious to implement the score as taught by Biondo with the system of Ferrari, Bastian, and James, where the examiner understands a brake input to be at least one of the expected inputs from a driver provided a collision warning as disclosed by Ferrari. Implementing the teachings of Biondo is advantageous in that a low score may indicate an impaired ability of the driver to perform safe driving, facilitating correction of the unsafe operation of the vehicle; “impairment based limitations on operation of the engine” may be imposed as suggested by Biondo in paragraph [0080] for example.


However, Biondo teaches wherein the processor is configured to determine whether the vehicle braking data has been received within a predetermined period of a time when the first brake signal is generated and to modify the first score if the vehicle braking data has been received within a predetermined period of a time when the first brake signal is generated (In paragraphs [0074-0075], Biondo teaches wherein a score is determined based on the period between the requested actions and receipt of the associated input, for example, the score is increased “when the period between a requested action and user input of matching the expected user input for the requested action is less than a predetermined period”; see also paragraph [0044] where Biondo teaches that the driver inputs may include a brake pedal position (BPP) 170).
Biondo is considered to be analogous to the claimed invention in that they both pertain to scoring driver input data based on if an expected input is received within a predetermined period of time. It would be obvious to implement the score as taught by Biondo with the system of Ferrari, Bastian, and James, where the examiner understands a brake input to be at least one of the expected inputs from a driver provided a collision warning as disclosed by Ferrari. Implementing the teachings of Biondo is advantageous in that a low score may indicate an impaired ability of the driver to perform safe driving, facilitating correction of the unsafe operation of the vehicle; “impairment based limitations on operation of the engine” may be imposed as suggested by Biondo in paragraph [0080] for example.


However, Biondo teaches wherein the processor is configured to determine whether first vehicle braking data has been received within a first predetermined period of a time when the first brake signal is generated (In paragraphs [0074-0075], Biondo teaches wherein a score is determined based on the period between the requested actions and receipt of the associated input, for example, the score is increased “when the period between a requested action and user input of matching the expected user input for the requested action is less than a predetermined period”; see also paragraph [0044] where Biondo teaches that the driver inputs may include a brake pedal position (BPP) 170) and whether second vehicle braking data has been received within a second predetermined period of a time when the second brake signal is generated (The examiner understands that the determination of Biondo to also apply to the receipt of second braking data for a second period of time for the second brake signal).
Biondo is considered to be analogous to the claimed invention in that they both pertain to scoring driver input data based on if an expected input is received within a predetermined period of time. It would be obvious to implement the score as taught by Biondo with the system of Ferrari, Bastian, and James, where the examiner understands a brake input to be at least one of the expected inputs from a driver provided a collision warning as disclosed by Ferrari. Implementing the teachings of Biondo is advantageous in that a low score may indicate an impaired ability of the driver to perform safe driving, facilitating correction of the unsafe operation of the vehicle; “impairment based limitations on operation of the engine” may be imposed as suggested by Biondo in paragraph [0080] for example.

Regarding claim 8, Biondo further teaches wherein the processor is configured to modify the first score if the vehicle braking data has been received within the first predetermined period of a time when the first brake signal is generated (In paragraphs [0074-0075], Biondo teaches wherein the score is increased “when the period between a requested action and user input of matching the expected user input for the requested action is less than a predetermined period”) and to modify the second score if the vehicle braking data has been received within the second predetermined period of a time when the second brake signal is generated (The examiner understands that second score will be modified in the same way).

Regarding claim 14, the combination of Ferrari, Bastian, and James does not explicitly disclose determining with the processor whether the vehicle braking data has been received within a predetermined period of a time when the first brake signal is generated.
However, Biondo teaches determining with the processor whether the vehicle braking data has been received within a predetermined period of a time when the first brake signal is generated (In paragraphs [0074-0075], Biondo teaches wherein a score is determined based on the period between the requested actions and receipt of the associated input, for example, the score is increased “when the period between a requested action and user input of matching the expected user input for the requested action is less than a predetermined period”; see also paragraph [0044] where Biondo teaches that the driver inputs may include a brake pedal position (BPP) 170).
Biondo is considered to be analogous to the claimed invention in that they both pertain to scoring driver input data based on if an expected input is received within a predetermined period of time. It would be obvious to implement the score as taught by Biondo with the method of Ferrari, Bastian, and James, where the examiner understands a brake input to be at least one of the expected 

Regarding claim 15, the combination of Ferrari, Bastian, and James does not explicitly disclose the method further comprising:
determining with the processor whether the vehicle braking data has been received within a predetermined period of a time when the first brake signal is generated; and
modifying the first score with the processor if the vehicle braking data has been received within a predetermined period of a time when the first brake signal is generated.
However, Biondo teaches the method further comprising:
determining with the processor whether the vehicle braking data has been received within a predetermined period of a time when the first brake signal is generated (In paragraphs [0074-0075], Biondo teaches wherein a score is determined based on the period between the requested actions and receipt of the associated input, for example, the score is increased “when the period between a requested action and user input of matching the expected user input for the requested action is less than a predetermined period”; see also paragraph [0044] where Biondo teaches that the driver inputs may include a brake pedal position (BPP) 170); and
modifying the first score with the processor if the vehicle braking data has been received within a predetermined period of a time when the first brake signal is generated (In paragraphs [0074-0075], Biondo teaches wherein the score is increased “when the period between a requested action and user input of matching the expected user input for the requested action is less than a predetermined period”).


Regarding claim 16, the combination of Ferrari, Bastian, and James does not explicitly disclose determining with the processor whether first vehicle braking data has been received within a first predetermined period of a time when the first brake signal is generated and whether second vehicle braking data has been received within a second predetermined period of a time when the second brake signal is generated.
However, Biondo teaches determining with the processor whether first vehicle braking data has been received within a first predetermined period of a time when the first brake signal is generated (In paragraphs [0074-0075], Biondo teaches wherein a score is determined based on the period between the requested actions and receipt of the associated input, for example, the score is increased “when the period between a requested action and user input of matching the expected user input for the requested action is less than a predetermined period”; see also paragraph [0044] where Biondo teaches that the driver inputs may include a brake pedal position (BPP) 170) and whether second vehicle braking data has been received within a second predetermined period of a time when the second brake signal is generated (The examiner understands that the determination of Biondo to also apply to the receipt of second braking data for a second period of time for the second brake signal).


Regarding claim 17, Biondo teaches the method further comprising:
modifying the first score with the processor if the vehicle braking data has been received within the first predetermined period of a time when the first brake signal is generated (In paragraphs [0074-0075], Biondo teaches wherein the score is increased “when the period between a requested action and user input of matching the expected user input for the requested action is less than a predetermined period”); and
modifying the second score with the processor if the vehicle braking data has been received within the second predetermined period of a time when the second brake signal is generated (The examiner understands that second score will be modified in the same way).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari (US 2017/0320492 A1), in view of James (US 2017/0166222 A1).


However, James teaches wherein the processor is configured to generate a plurality of scores for a plurality of operators in response to one or more braking criteria (In paragraph [0079], James teaches that manual driving assessment module 160 can evaluate acquired manual driving data and assign a score; see also paragraph [0097] where James teaches that driving data relating to one or more driving maneuvers are acquired such as data relating to brake pedal position; the examiner understands that multiple scores may be generated for multiple driving maneuvers for multiple drivers) and to generate a user interface that displays the plurality of scores for the plurality of operators (In paragraph [0107], James teaches that based on the driving maneuver evaluation (score), feedback 300 can be presented visually on a display 310; see also paragraph [0093], where examples of passive feedback may include presenting instances in which the driving maneuver was assigned a poor score and/or determined to be unacceptable).
James is considered to be analogous to the claimed invention in that they both pertain to generating a score for a driving maneuver by the operator of the vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement generating and displaying a score as taught by James for the braking of a driver of the vehicle of the system as taught by Ferrari, where Ferrari discloses generating a collision warning to the driver of the vehicle before and during the automatic braking in paragraphs [0039-0040], and where scoring the driver’s operation of the vehicle as taught by James during this time is advantageous in that it “can provide useful assistance in the education and training of beginner drivers or drivers in training” by “analyzing driving decisions, including potential (human) perception failures and decision making failures” to improve safety of the operation of the vehicle as suggested by James in paragraph [0115].

Regarding claim 18, Ferrari does not explicitly disclose the method further comprising:
generating a plurality of scores for a plurality of operators using the processor in response to one or more braking criteria; and
generating a user interface using the processor that displays the plurality of scores for the plurality of operators.
However, James teaches the method further comprising:
generating a plurality of scores for a plurality of operators using the processor in response to one or more braking criteria (In paragraph [0079], James teaches that manual driving assessment module 160 can evaluate acquired manual driving data and assign a score; see also paragraph [0097] where James teaches that driving data relating to one or more driving maneuvers are acquired such as data relating to brake pedal position; the examiner understands that multiple scores may be generated for multiple driving maneuvers for multiple drivers); and
generating a user interface using the processor that displays the plurality of scores for the plurality of operators (In paragraph [0107], James teaches that based on the driving maneuver evaluation (score), feedback 300 can be presented visually on a display 310; see also paragraph [0093], where examples of passive feedback may include presenting instances in which the driving maneuver was assigned a poor score and/or determined to be unacceptable).
James is considered to be analogous to the claimed invention in that they both pertain to generating a score for a driving maneuver by the operator of the vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement generating and displaying a score as taught by James for the braking of a driver of the vehicle of the method as taught by Ferrari, where Ferrari discloses generating a collision warning to the driver of the vehicle before and during the automatic braking in paragraphs [0039-0040], and where scoring the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Hoecke (US 2021/0188225 A1) teaches a vehicle 90 with an autonomous emergency braking (AEB) system to effect an autonomous braking mode when proximity between the vehicle and a nomadic device is less than a threshold proximity.
 Branscombe (US 2019/0287407 A1) teaches warning the driver or a vehicle when the proximity zones of a vehicle overlap with other proximity zones in the environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665